J-S88016-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: M.E.D.L., a     :   IN THE SUPERIOR COURT OF
Minor                               :        PENNSYLVANIA
                                    :
                                    :
APPEAL OF: M.L., MOTHER             :
                                    :
                                    :
                                    :
                                    :   No. 744 EDA 2016

            Appeal from the Order Entered February 5, 2016
          In the Court of Common Pleas of Philadelphia County
            Family Court at No(s): CP-51-AP-0000772-2015,
          CP-51-DP-0000323-2014, FID: 51-FN-000-284-2014

IN THE INTEREST OF: N.T.L., a Minor :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
APPEAL OF: M.L., MOTHER             :
                                    :
                                    :
                                    :
                                    :
                                    :   No. 745 EDA 2016

            Appeal from the Order Entered February 5, 2016
          In the Court of Common Pleas of Philadelphia County
            Family Court at No(s): CP-51-AP-0000769-2015,
          CP-51-DP-0001341-2014, FID: 51-FN-000-284-2014

IN THE INTEREST OF: T.M.L., a       :   IN THE SUPERIOR COURT OF
Minor                               :        PENNSYLVANIA
                                    :
                                    :
APPEAL OF: M.L., MOTHER             :
                                    :
                                    :
                                    :
                                    :   No. 746 EDA 2016

            Appeal from the Order Entered February 5, 2016
          In the Court of Common Pleas of Philadelphia County
J-S88016-16



               Family Court at No(s): CP-51-AP-0000770-2015,
              CP-51-DP-0001342-2014, FID: 51-FN-000-284-2014

    IN THE INTEREST OF: D.N.L., a              :   IN THE SUPERIOR COURT OF
    Minor                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: M.L., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 747 EDA 2016

                Appeal from the Order Entered February 5, 2016
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0000771-2015,
              CP-51-DP-0001343-2014, FID: 51-FN-000-284-2014


BEFORE: OLSON, RANSOM, and STRASSBURGER1, JJ.

MEMORANDUM BY RANSOM, J.:                              FILED JANUARY 23, 2017

        Appellant, M.L., (“Mother”), appeals from the order in the Philadelphia

County Court of Common Pleas, which terminated her parental rights to her

minor children, M.E.J.D.L., N.T.L., T.M.L., and D.N.L., pursuant to the

Adoption Act, 23 Pa.C.S. §§ 2511(a)(1), (2), (5), (8) and 2511(b). After a

thorough review of the record, we affirm.

        The relevant facts are as follows:

        The family in this case became known to [the Department of
        Human Services] DHS on November 11, 2013, when DHS
        received a substantiated General Protective Services (“GPS”)
        report alleging that Mother’s home was without heat or food, and
        that [M.E.J.D.L.] had cerebral palsy and was left alone or with
        inappropriate caregivers. Another GPS report was received by
____________________________________________


1
    Retired Senior Judge assigned to the Superior Court.



                                           -2-
J-S88016-16


     DHS on December 6, 2013, alleged that [M.E.J.D.L.] was missing
     medical appointments. Over the course of 2013, [M.E.J.D.L.]
     missed thirteen medical appointments. DHS filed an urgent
     petition for [M.E.J.D.L.] on February 5, 2014. [M.E.J.D.L.] was
     adjudicated dependent and committed to DHS on March 7, 2014.
     She was placed with E.L. (“Foster Mother”), her maternal
     grandmother.     [M.E.J.D.L.] is a very medically needy child.
     Mother was present at the time of the adjudication, where the
     court ordered her to attend substance abuse treatment. In
     March 2014, Mother began attending Caton Village, an inpatient
     substance abuse treatment facility. Mother was allowed to have
     the three other Children reside with her at the inpatient facility.
     Mother’s goals under the April 16, 2014, Family Service Plan
     (“FSP”) were to participate in family therapy, stabilize mental
     health, attend drug and alcohol treatment, maintain sobriety and
     secure safe living conditions for the Children. Father’s FSP goals
     were to obtain housing, attend all hearings and ensure the
     Children attend all medical appointments. On May 9, 2014,
     another GPS report alleged that Mother used physical discipline
     against the Children. The treatment facility sought to transfer
     Mother elsewhere because of altercations with other patients.
     Foster Mother removed the three children from the treatment
     facility on May 20, 2014, and Mother left the program the same
     day without successfully completing treatment, against medical
     advice. On June 2, 2014, DHS filed urgent petitions for N.T.L.,
     T.M.L. and D.N.L.       These three children were adjudicated
     dependent on June 18, 2014. They were committed to DHS and
     placed with Foster Mother. The court also ordered Mother and
     Father to the Achieving Reunification Center (“ARC”) for
     additional services, and Mother was ordered to the Clinical
     Evaluation Unit (“CEU”) for forthwith drug screen and dual
     diagnosis assessment. Both parents were offered supervised
     visitation. Over the next year, Mother and Father were found
     non-compliant at every permanency review. The trial court
     found at every review that DHS had made reasonable efforts to
     reunify the family. DHS filed petitions to involuntarily terminate
     Mother’s and Father’s parental rights, and to change the
     Children’s permanency goals to adoption on October 29, 2015.

Trial Court Opinion, 4/20/16 at 1-2.




                                       -3-
J-S88016-16



     At the hearing, the trial court terminated Mother’s parental rights as to

all four children pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), as

well as 2511(b), and changed the children’s goal to adoption. On March 7,

2016, Mother’s counsel timely filed a notice of appeal as well as a statement

pursuant to Pa.R.A.P. 1925(b).

     Mother raises the following issues on appeal:

     A.    Whether the court erred in failing to find that for six
           months immediately preceding the filing of the petition,
           when [A]ppellant [M]other’s child was bonded with her and
           [A]ppellant [M]other and did not intend to relinquish her
           claim to her child or refused and/or failed to perform
           parental duties.

     B.    Whether the court erred in failing to find that for the six
           months immediately preceding the filing of the petition
           [A]ppellant [M]other had contact and visits with her child,
           [A]ppellant [M]other’s child was bonded with her.

     C.    Whether the court erred in finding that there were
           repeated and continuing findings of incapacity, abuse,
           neglect and/or dependency of this minor child by
           [A]ppellant mother, when [A]ppellant [M]other’s child was
           bonded with her.

     D.    Whether the court erred in finding that the conditions
           which led to the removal or placement of the child
           continue to exist, when [A]ppellant [M]other’s child was
           bonded with her.

     E.    Whether the court erred in finding that the conditions
           which led to the removal or placement of the children
           continue to exist and termination of parental rights would
           best serve the needs and welfare of the child, when
           [A]ppellant [M]other can remedy the conditions within a
           reasonable period of time, when mother’s child was
           bonded with her.

     F.    Whether the court erred in finding that DHS made
           reasonable efforts toward reunification, by either failing

                                    -4-
J-S88016-16


              and/or refusing to help find a viable option or to consider
              options other than terminating [M]other’s parental rights,
              when [M]other’s child was bonded with her.

      G.      Whether the court erred in terminating the rights of
              [A]ppellant [M]other, when the sole reason she was unable
              to obtain housing, and provide medical care for the care
              and maintenance of the child, was her lack of income.

      H.      Whether the court erred in terminating the rights of
              [A]ppellant [M]other where it was not supported by clear
              and convincing evidence and not in the best interest of the
              child, and there was a bond between [A]ppellant [M]other
              and child and the termination of parental rights would have
              a negative effect on the developmental, physical and
              emotional needs of the child, pursuant to 23 [Pa. C.S.A.]
              Section 2511(b).

      I.      Whether the errors committed by the court below deprived
              [A]ppellant of her rights to due process and equal
              protection under the law.

Appellant’s Brief at 6-7 (unpaginated).

      Our standard of review regarding orders terminating parental rights is

as follows:

      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an abuse
      of discretion, an error of law, or insufficient evidentiary support
      for the trial court’s decision, the decree must stand. Where a
      trial court has granted a petition to involuntarily terminate
      parental rights, this Court must accord the hearing judge’s
      decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.




                                      -5-
J-S88016-16


In re S.H., 879 A.2d 802, 805 (Pa. Super. 2005). In termination cases, the

burden is upon the petitioner to prove by clear and convincing evidence2

that the asserted grounds for seeking the termination of parental rights are

valid. In re S.H., 879 A.2d at 806.

       “The trial court is free to believe all, part, or none of the evidence

presented, and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.” In re M.G. and J.G., Minors, 855 A.2d

68, 73-74 (Pa. Super. 2004).            “If competent evidence supports the trial

court’s findings, we will affirm even if the record could also support the

opposite result.”     In re Adoption of T.B.B., Jr., 835 A.2d 387, 394 (Pa.

Super. 2003).

       While Mother’s appeal raises issues pertaining to all of the grounds for

termination, this Court may affirm the trial court’s decision with regard to

any one subsection of Section 2511(a). See In re B.L.W., 843 A.2d 380,

384 (Pa. Super. 20014) (en banc).              As such, we will focus on Section

2511(a)(8) and 2511(b), which provide as follows:

       § 2511. Grounds for involuntary termination



____________________________________________


2
  The standard of clear and convincing evidence is defined as testimony that
is so “clear, direct, weighty and convincing as to enable the trier of fact to
come to a clear conviction, without hesitance, of the truth of the precise
facts in issue.” In re J.L.C. and J.R.C., 837 A.2d 1247, 1251 (Pa. Super.
2003).



                                           -6-
J-S88016-16


     (a)    General rule. – The rights of a parent in regard to a child
            may be terminated after a petition filed on any of the
            following grounds:

                                  *    *    *

            (8)   The child has been removed from the care of the
                  parent by the court or under a voluntary
                  agreement with an agency, 12 months or more
                  have elapsed from the date of removal or
                  placement, the conditions which led to the
                  removal or placement of the child continue to
                  exist and termination of parental rights would
                  best serve the needs and welfare of the child.

                                  *    *    *

     (b) Other considerations. – The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6), or (8), the court shall
     not consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(8), (b).

     We first examine the court’s termination of Mother’s parental rights

pursuant to Section 2511(a)(8). In order to terminate parental rights under

Section 2511(a)(8), the court conducts a three-part analysis in which it is

determined whether the agency has proven by clear and convincing

evidence:

     “(1) the child has been removed from parental care for 12
     months or more from the date of removal; (2) the conditions

                                      -7-
J-S88016-16


      which led to the removal or placement of the child continue to
      exist; and (3) termination of parental rights would best serve the
      needs and welfare of the child.”

In re Adoption of M.E.P., 825 A.2d 1266, 1275-1276 (Pa. Super. 2003).

      M.E.D.L. was removed from her Mother’s care and custody and placed

in DHS custody on March 7, 2014. N.T.L, T.M.L, and D.N.L., were removed

from their Mother’s care and custody and placed in DHS custody on June 18,

2014. All of the children were placed in the same foster home where they

have remained since being committed to the care of DHS. All four children

have been removed from Mother’s care for well over twelve months. Thus,

the first prong in In re M.E.P. for the requirements of section 2511(a)(8)

was clearly satisfied.

      The conditions that led to the children’s removal and placement

continue to exist.   At the time the children came into care, Mother’s FSP

objectives were to participate in a drug and alcohol evaluation, a mental

health evaluation, parenting classes, attend scheduled visitation, and obtain

housing.   Notes of Testimony (N.T.), 12/11/15, at 30.    At the time of the

filing of the termination petitions, Mother had completed none of her

objectives.   At every court hearing, Mother was referred to CEU for

evaluation and has never attended. Id. She failed to receive mental health

treatment or attend parenting classes. Id. at 31-32. The children were in

care over twelve months, and Mother attended one supervised visit lasting

only twenty minutes. Id. at 33.


                                    -8-
J-S88016-16


      Mother contends that she completed most of her objectives and was

moving    towards    reunification.     See    Appellant’s   Brief   at   10,   12

(unpaginated). In terminating parental rights under Section 2511(a)(8), the

trial court is not required to evaluate a parent’s current “willingness or ability

to remedy the conditions that initially caused placement.” In re Adoption

of T.B.B., 835 A.2d at 396; see also In re Adoption of M.E.P., supra, at

1276. However, by Mother’s own admission she does not have housing, has

not participated in mental health treatment, and stopped coming to court

because she wanted Foster Mother to raise her children. N.T. at 101-102.

Mother has demonstrated a pattern of noncompliance with her FSP

objectives. Therefore, the conditions which led to removal continue to exist.

      We must now consider whether the trial court abused its discretion in

concluding that DHS proved, by clear and convincing evidence, that

“termination of parental rights would best serve the needs and welfare of the

child.”

      With respect to the “needs and welfare” analysis pertinent to
      Sections 2511(a)(8) and (b) we have observed: [I]nitally, the
      focus in terminating parental rights is on the parent, under
      Section 2511(a), whereas the focus in Section 2511(b) is on the
      child.   However, Section 2511(a)(8) explicitly requires an
      evaluation of the “needs and welfare of the child” prior to
      proceeding to Section 2511(b), which focuses on the
      “developmental, physical and emotional needs and welfare of the
      child.” Thus, the analysis under Section 2511(a)(8) accounts for
      the needs of the child in addition to the behavior of the parent.




                                      -9-
J-S88016-16



In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa. Super. 2008) (en banc)

(citations omitted).

      We discern that there was ample testimony in the record from which

the trial court appropriately concluded that termination of Mother’s parental

rights best served the needs and welfare of the children. In her testimony,

Rimani Peace, DHS social worker, testified that Mother only made one

supervised visit with her children, nine days before the termination hearing.

N.T. at 33-34. Since the children’s removal, Mother has not completed any

of her FSP objectives, does not have appropriate housing, failed to complete

a drug and alcohol program, and did not comply with court-ordered drug

screens. As such, the conditions that led to removal continue to exist, and

Mother has done nothing to meet the needs and welfare of the children. We

agree with the trial court that “termination of Mother’s parental rights was in

the best interest of the Children for their physical, intellectual, moral and

spiritual well-being.” Trial Court Opinion at 12.

      After we determine that the requirements of Section 2511(a) are

satisfied, we proceed to review whether the requirements of Section 2511(b)

are satisfied.   See In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa.

Super. 2008) (en banc).        Pursuant to Section 2511(b), the court, in

terminating the rights of a parent, shall give primary consideration to the

developmental, physical, and emotional needs and welfare of a child.




                                     - 10 -
J-S88016-16


      Kristen Jenkins, Children’s Choice social worker, testified that she

observed Mother’s only supervised visit, which occurred after the children

had been in care for eighteen months and lasted merely twenty minutes.

N.T. at 66. Based on the lack of visitation, Ms. Jenkins reasoned that the

children did not maintain an attachment to Mother. Thus, they would suffer

no irreparable harm if Mother’s rights were terminated.            Id. at 67.

Furthermore, Ms. Jenkins testified that the children look to Foster Mother to

meet all of their needs. Id. at 68. The children view Foster Mother as the

parental figure in their lives. Id.

      As there is competent evidence in the record that supports the trial

court’s credibility and weight assessments that severing the bond with

Mother would not cause the children irreparable harm, we conclude that the

trial court did not abuse its discretion in terminating Mother’s parental rights

to the Children with regard to section 2511(b).

      Mother’s final claim, as set forth in her statement of questions

presented, reads as follows:

      I.    Whether the errors committed by the court below deprived
            [A]ppellant of her rights to due process and equal
            protection under the law.

Appellant’s Brief at 4 (unpaginated).     Mother’s argument that purportedly

addresses this issue is vague and underdeveloped, cites no case law, and

fails to explain the basis for this question. Under these circumstances, we

decline to consider the merits of this claim. See Fielding v. Fielding, 685


                                      - 11 -
J-S88016-16



A.2d 178, 179 (Pa. Super. 1996) (citing Smathers v. Smathers, 670 A.2d

1159, 1160 (1996) (noting that we will not consider the merits of issues that

are not properly raised and developed in appellant’s brief)).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/23/2017




                                    - 12 -